DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Formal Matters
Applicants' response and amendments to the claims, filed 03/31/2021, are acknowledged and entered.  
Claim 1 has been cancelled by Applicant.  
Claims 28-29 have been newly added.
Claims 4-5, 8-9, 13, 18-19, 23-24, and 28-29 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claim 1 are withdrawn as being moot in light of Applicant’s cancellation of the claims.

Applicants' arguments, filed 03/31/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 03/31/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 4-5, 8-9, 13, 18-19, 23-24, and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over SU ET AL. (USP No. 8,946,249 B2; Issued Feb. 3, 2015) and XU ET AL. (Journal of Clinical Oncology, May 2012, no. 15 Suppl,, 31) in view of MERISKO-LIVERSIDGE ET AL. (US 2004/0033267 A1; Published Feb. 19, 2004) and KANSARA ET AL. (Int. J. Drug Dev. & Res., 2015, vol. 7, no. 1, pages 82-93).
Claimed Invention
	Independent Claim 4 recites:

    PNG
    media_image1.png
    270
    695
    media_image1.png
    Greyscale

Claims 5, 8, 9, 18-19, and 28-29 depend directly or indirectly from Claim 4.
	Independent Claim 13 recites:

    PNG
    media_image2.png
    268
    686
    media_image2.png
    Greyscale

Claims 23-24 depend directly from Claim 13.
	As discussed in the Advisory Action mailed 01/28/2021, pursuant with Applicants’ definition of “D90” at [0012] of the Specification, any particle size less than 11.0 m falls within the scope of the instant claims.



Teachings of SU ET AL.
Su et al. teach a compound of Formula A, i.e., N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide, and/or a pharmaceutically acceptable salt thereof, which is the same compound recited in the instant claims.  See col. 1, lines 40-56.
Su et al. teach a pharmaceutical composition, comprising at least one pharmaceutically acceptable carrier and the compound of formula A, and/or at least one pharmaceutically acceptable salt thereof. See col. 1, lines 57-60.
Su et al. teach a method of treating a subject in recognized need of treatment for at least one disease responsive to FGFR1 inhibition, such as cancer, and/or at least one disease responsive to KDR inhibition, such as angiogenesis-related disorders, comprising administering to said subject in need thereof an effective amount of the compound of Formula A and/or a pharmaceutically acceptable salt thereof. See col. 1, lines 61-67.
As per the instant claims, Su et al. teach a novel form of the compound of Formula A, designated Form I N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide. See col. 2, lines 29-32; col. 2, lines 42-59.
Regarding treating solid tumors, Su et al. teach at least one active pharmaceutical ingredient chosen from the compound of Formula A (Compound A) and/or pharmaceutically acceptable salts thereof, and Forms I and II of the compound of Formula A may be useful for the treatment of at least one disease responsive to FGFR1 inhibition, such as cancer, and/or at least one disease responsive to KDR inhibition, such as angiogenesis-related disorders. In some embodiments, the angiogenesis related disorders are chosen from age-related macular degeneration and cancers. Cancers as described herein include but are not limited to lung cancer, head and neck cancer, colorectal cancer, pancreatic cancer, colon cancer, breast cancer, ovarian cancer; prostate cancer, stomach cancer, kidney cancer, liver cancer, brain cancer, bone cancer, sarcoma, such as soft tissue sarcoma, and leukemia. See col. 11, line 50 to col. 12, line 9.
Su et al. teach the method of treating a subject having at least one cancer and/or at least one angiogenesis-related disease and in recognized need of treatment therefor comprises administering to said subject in recognized need of treatment an effective amount of at least one active pharmaceutical ingredient chosen from the compound of Formula A and/or pharmaceutically acceptable salts thereof, and Forms I and II of the compound of Formula A to treat said at least one disease responsive to FGFR1 inhibition, such as cancer, and/or at least one disease responsive to KDR inhibition, such as angiogenesis-related disorders. See col. 12, lines 10-20; Claims 1-10.
As per Claims 19 and 24, Su et al. teach the amount of the at least one active pharmaceutical ingredient chosen from the compound of Formula A and/or pharmaceutically acceptable salts thereof and Forms I and II of the compound of Formula A effective for achieving the desired biological effect may depend on a number of factors, for example, the intended use, the mode of administration, and the clinical condition of the patient. The daily dose may, for example, range from 0.1 mg to 3 g/day (such as from 0.5 mg to 2 g/day, further such as from 100 mg to 1 g/day). Single-dose formulations which can be administered orally include, for example, tablets or capsules. See col. 13, lines 10-20.
Su et al. teach that Compound A is an angiogenesis inhibitor (col. 1, lines 6-39) and that the compound is not soluble in water by describing water as an “anti-dissolution solvent” (col. 9, lines 13-21).

Teachings of XU ET AL.
Xu et al. teach sulfatinib1 is a highly selective oral small molecule tyrosine dual inhibitor of VEGFRs and FGFR.  Xu et al. teach First-in-Human (FIH) phase I study of Sulfatinib in patients with advanced solid tumors.  Xu et al. teach a “milled” formulation was developed to improve the PK property of this compound.  See Title; Background.
As per Claims 4-5, 8-9, 13, 18, 23, and 28-29, Xu et al. teach 60 patients have been enrolled (43 treated with original formulation and 17 with milled formulation).  Xu et al. teach 17 patients treated with milled sulfatinib at doses of 200 mg, 300 mg, and 350 mg once daily. Among 13 evaluable patients, partial response was observed in 4 patients including 1 HCC in 200 mg QD cohort, 1 liver neuroendocrine tumor (NET) and 1 NET with known primary site in 300 mg cohort, and 1 lymph node NET in 350 mg cohort. See Results.

	The combined teachings of Su et al. and Xu et al. could be said to differ from the instant claims only in so far they do not disclose “micronized” Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide with a D90 value ranging from 3.0 to 11.0 M.  It is noted, however, that Xu et al. teach “milled” sulfatinib was developed to improve the PK property of this compound.  The Examiner believes that the “milled” sulfatinib described in Xu et al. is the same “micronized” compound of Formula 2 described by Applicants and that Applicants are describing the same Phase I dose-escalation study taught in Xu et al.  Circumstantial evidence of this is that:
1) Xu et al. describes 60 patients have been enrolled (43 treated with original formulation and 17 with milled formulation).  Applicants also describe 43 patients receiving compound A formulation 1.
2) Xu et al. describes administering to 17 patients milled sulfatinib at doses of 200 mg, 300 mg, and 350 mg once daily.  Applicants also describe in the Specification Formulation 2 is “Compound A, Form I” in micronized form with D90 values less than 11 m (Specification at [0020]) and administering compound A formula 2 at doses of 200 mg, 200 mg, and 350 once daily (Specification at [0038]). 
3) Xu et al. describes one patient with HCC in the 200 mg QD cohort achieved a partial response.  Applicants also describe one patient with HCC receiving compound A 200 mg QD achieving a partial response.  Specification at [0049].  
4) Xu et al. describes 3 patients with NET in the 300 mg and 350 mg cohorts achieving a partial response.  Applicants also describe patients with NET receiving compound A 300 or 350 mg QD achieving partial responses.  Id. 
Thus, while Xu et al. describes “milled” sulfatinib, this milled sulfatinib appears to be the same “micronized” compound A described by Applicants.  Indeed, Xu et al. appears to be reporting early results from the same first-in-human phase I described by Applicants, only Applicants describe results after more patients were recruited and administered sulfatinib.  
However, to the extent that the “milled” sulfatinib of Xu et al. cannot be proven with extrinsic factual evidence to be the same “micronized” Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide disclosed and claimed, it would have been prima facie obvious to a person of ordinary skill in the art to micronize the compound of Su et al. and Xu et al.

Teachings of MERISKO-LIVERSIDGE ET AL.
	Merisko-Liversidge et al. teach that reducing particles of angiogenesis inhibitors, particularly poorly soluble angiogenesis inhibitors ([0073]), to micron sizes conveys multiple advantages ([0031]), including but not limited to increased bioavailability ([0042-44]), and improved redispersability of the compositions so micronized ([0050-52]). Merisko-Liversidge indicates that in particular, reduction to effective average particle sizes of less than about two microns is preferred ([0053; 0077; 0107]), and that effective average particle sizes means that at least 50% (D50), and preferably 90% (D90) of these particles have the specified size ([0108]). Combination of these micron-sized angiogenesis inhibitors with various pharmaceutically acceptable excipients is also taught by Merisko-Liversidge ([0111-19]).

Teachings of KANSARA ET AL.
	Kansara et al. teach that limited drug absorption due to poor solubility of drugs resulting in poor bioavailability is paramount amongst potential problems that can be encountered when delivering an active agent via the oral route.  See page 83, left column.
	Kansara et al. teach the size of the solid particle influences the solubility because as a particle becomes smaller, the surface area to volume increases, which allows for greater interaction with the solvent.  Id.
	Kansara et al. teach the various techniques that can be used for solubility enhancement of BCS Class II drugs2 are discussed in this article.  See page 84, right column; Table 2.  
	Kansara et al. teach among “traditional techniques” available to improve the solubility of poorly soluble drugs is micronization.  See page 84, right column.
	Kansara et al. teach micronization is a process that reduces the size of the solid drug particle to 1 to 10 microns [m] commonly by spray drying or by use of air attrition methods such as fluid energy mill, jet mill, rotor stator colloid mill, etc. See page 85, right column.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation of success in treating solid tumors such as neuroendocrine tumors (NET) comprising administering to a patient in need thereof once daily micronized Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide in amounts ranging from 200 to 350 mg.  Indeed, Su et al. expressly teach the claimed compound is an inhibitor of FGFR1 and angiogenesis useful in the treatment of cancer. Xu et al. teach milled sulfatinib orally administered once daily at doses of 200 mg, 300 mg, or 350 mg is a highly selective oral small molecule tyrosine dual inhibitor of VEGFRs and FGFR and clinically effective in treating neuroendocrine tumors.  Micronization was a well-known method of increasing the solubility and bioavailability of poorly soluble drugs. See Merisko-Liversidge and Kansara et al. As such, a person of ordinary skill in the art would reasonably expect the administration of micronized Form I of the FGFR1 and angiogenesis inhibitor N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide as taught in Su et al. and Xu et al. to be effective in treating solid tumors such as neuroendocrine tumors.
Claim 4 requires once daily administration of 200 to 350 mg Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide.  Claim 5 requires once daily administration of 200 mg, 300 mg, or 350 mg N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide.   Claims 8 and 13 require once daily administration of 300 mg N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide. 
Su et al. teach the daily dose may, for example, range from 0.1 mg to 3 g/day (such as from 0.5 mg to 2 g/day, further such as from 100 mg to 1 g/day). Single-dose formulations which can be administered orally include, for example, tablets or capsules. See col. 13, lines 10-20. Xu et al. teach 17 patients treated with milled sulfatinib at doses of 200 mg, 300 mg, and 350 mg once daily. A person of ordinary skill in the art would therefore have a reasonably expectation that once daily doses ranging from 100 mg to 1 g/day, e.g., 200 mg to 350 mg, would be therapeutically effective.
The claims require administration of micronized Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide with a D90 value less than or equal to 11.0 M.  
Xu et al. teach “milled” Sulfatinib. Merisko-Liversidge et al. teach that reducing particles of angiogenesis inhibitors, particularly poorly soluble angiogenesis inhibitors, to micron sizes conveys multiple advantages, that reduction to effective average particle sizes of less than about two microns is preferred, and that effective average particle sizes means that at least 50% (D50), and preferably 90% (D90) of these particles have the specified size.  Kansara et al. teach among “traditional techniques” available to improve the solubility of poorly soluble drugs is micronization. Kansara et al. teach micronization is a process that reduces the size of the solid drug particle to 1 to 10 microns commonly by spray drying or by use of air attrition methods such as fluid energy mill, jet mill, rotor stator colloid mill, etc. As milling and micronizing of therapeutic agents, including poorly soluble angiogenesis inhibitors, was routine and commonplace in the art as evidenced by Xu et al., Merisko-Liversidge et al., and Kansara et al., a person of ordinary skill in the art would have a reasonable expectation of success in micronizing Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide to a D90 value less than or equal to 11.0 M and that administering such a micronized compound to patients in known therapeutically effective doses would be effective in treating solid tumors.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to administer a once daily effective amount of micronized Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide in amounts of 200 to 350 mg to patients with solid tumors.  A person of ordinary skill in the art would have a reasonable expectation of success in doing so because N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide is expressly taught to be useful for treating solid tumors in patients and the combined teachings of the cited prior art provide the general conditions for once daily administration of micronized Form I of N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide to patients with solid tumors in amounts falling within the scope of the instant claims.  

Response to Arguments
 	Applicants argue none of Su, Xu, and Merisko-Liversidge provides any motivation to a person of ordinary skill in the art to arrive at the claimed method. Applicants argue neither Su nor Xu teaches or suggests a composition comprising micronized sulfatinib.  
	In response, the Examiner submits that Xu et al. teach that the “milled” sulfatinib was developed to improve the PK property of this compound.  Indeed, what Xu et al. describe as “milled” appears to be the “micronized” compound described by Applicants as Xu et al. appear to be reporting preliminary data from the same Phase I dose-escalation study described by Applicants.  Furthermore, as discussed in detail supra, micronization of drugs was a well-known “traditional” technique used for improving the solubility and bioavailability of drugs. 
	Applicants again argue Merisko-Liversidge is directed primarily to a single compound, 2-methoxyestradiol, part of a large class of angiogenesis inhibitors. Applicants argue Merisko-Liversidge teaches a laundry list of more than 24 different compounds that belong under the umbrella of compounds considered “angiogenesis inhibitors.” Applicants assert one skilled in the art considering the disclosure of Merisko-Liversidge would not be led to micronize each and every angiogenesis inhibitor, known and unknown, to an average particle size of less than about 2000 nm especially given the high degree of unpredictability in the medicinal arts.
Applicant’s arguments concerning Merisko-Liversidge’s exemplified embodiment of only one micronized angiogenesis inhibitor remains unpersuasive, as Applicants have offered no factual evidence to call into question the teachings of Merisko-Liversidge. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  Here, the claimed N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide was a known inhibitor of VEGF and FGFR with anti-angiogenesis activity taught to be useful in the treatment of solid tumors (Su et al.).  Indeed, “milled” sulfatinib in doses falling within the scope of the claims showed partial responses in patients with solid tumors (Xu et al.).  Micronization of drugs, including inhibitors of angiogenesis, was a known, predictable technique in the art of pharmaceutical drug development (Merisko-Liversidge and Kansara et al.). Indeed, Xu et al. teach that the “milled” sulfatinib was developed to improve the PK property of this compound.  
Applicants argue not all drugs are amenable to micronization, citing Kansara’s teaching that micronization is not suitable for drugs having a high dose number because it does not change the saturation solubility of the drug.  Applicants argue this is the case for sulfatinib, citing to the Specification at [0021] and [0056], which describes the exposure increased proportionally to dose from 50-200 mg, and plateaued at a dose of 265 mg.  Applicants assert “with knowledge that saturation solubility occurs at a dosage of 265 mg in a non-micronized form, a person of ordinary skill in the art would not be motivated to micronize a form of sulfatinib to be administered at a dosage close to or higher than 265 mg”.
In response, the Examiner submits that this “knowledge” was not available to a person of ordinary skill in the art at the time the application was filed.  This is data first presented in Applicants’ disclosure, not the prior art.  As such, Applicants’ argument is unavailing as a person of ordinary skill in the art would not have known, at the time of Applicants’ filing, that saturation solubility occurs at a dosage of 265 mg in a non-micronized form.  Indeed, at the time of Applicants’ filing, “milled” sulfatinib was developed to improve the PK property of this compound. See Xu et al.
Applicants argue that even if a person of ordinary skill in the art did have an objective reason or motivation to combine reference teachings (which Applicant does not concede, for at least the reasons discussed above), obviousness requires a reasonable expectation of success. Applicants argue a person of ordinary skill in the art would not have reasonable expectation of success that a micronized form of sulfatinib could be administered in an amount ranging from 200 to 350 mg due to the saturation solubility issues “observed with a non-micronized form”.
Again, the Examiner submits that a person of ordinary skill in the art would not have known, at the time of Applicants’ filing, that saturation solubility is “observed with a non-micronized form”.  Indeed, Applicants’ assertions are directly contradicted by the prior art which teaches that “milled” sulfatinib was developed to improve the PK property of this compound and was orally administered once daily at doses of 200 mg, 300 mg, and 350 mg to patients with solid tumors, some of whom experienced partial responses, including those with NET. See Xu et al.
Respectfully, Applicants’ assertions are directly contradicted by Xu et al., who explicitly teach that sulfatinib in milled formulation was well tolerated at doses up to 350 mg daily and demonstrated improved oral absorption and reduced exposure variability, and Kansara et al. who teach that micronization is a “traditional” technique used to improve the solubility and bioavailability of BSC Class II drugs, which Applicants admit sulfatinib is.
Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629 
                                                                                                                                                                                                       UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




	


    
        
            
        
            
        
            
        
            
    

    
        1 Sulfatinib is the compound N-(2-(dimethylamino)ethyl)-1-(3-((4-((2-methyl-1H-indol-5-yl)oxy)pyrimidin-2-yl)amino)phenyl)-methanesulfonamide taught in Su et al. and recited in the instant claims.
        2 Note that Applicants admit that the claimed compound is a BCS Class II drug.  See Footnote 2 of Applicants’ response filed 03/31/2021 at page 9.